Name: Commission Regulation (EU) No 481/2010 of 1 June 2010 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2011 list of target secondary variables on intergenerational transmission of disadvantages (Text with EEA relevance )
 Type: Regulation
 Subject Matter: national accounts;  economic analysis;  social framework;  demography and population
 Date Published: nan

 2.6.2010 EN Official Journal of the European Union L 135/38 COMMISSION REGULATION (EU) No 481/2010 of 1 June 2010 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2011 list of target secondary variables on intergenerational transmission of disadvantages (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of Community statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European Union levels. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary in respect of the list of target secondary areas and variables that is to be included every year in the cross-sectional component of EU-SILC. The list of target secondary variables to be incorporated in the module on intergenerational transmission of disadvantages should be laid down for the year 2011. It should also include the variables codes and definitions. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables, the variables codes and the definitions for the 2011 Module on intergenerational transmission of disadvantages to be included in the cross-sectional component of Community statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following unit, mode of data collection, reference period and definitions shall apply: 1. Unit Information shall be provided for all current household members or, if applicable, for all selected respondents aged over 24 years and less than 60 years. 2. Mode of data collection Given the type of information to be collected, only personal interviews or information extracted from registers are allowed. Proxy interviews are allowed as an exception for persons temporarily absent or incapacitated. 3. Reference period The reference period shall be when the interviewee was around 14 years old. 4. Definitions (1) Father: the person the interviewee considered to be his/her father when he/she was around 14 years old. In general the father will be the biological father, but if the interviewee considers someone else to be the father during the reference period, the answers should refer to him, even if the biological father is alive and known. (2) Mother: the person the interviewee considered to be his/her mother when he/she was around 14 years old. In general the mother will be the biological mother, but if the interviewee considers someone else to be the mother during the reference period, the answers should refer to her, even if the biological mother is alive and known. (3) Household: refers to the household in which the respondent was living when he/she was around 14 years old. If the parents of the respondent were divorced and shared custody (50 % of the time for each parent), the respondent should select his/her household either on an objective basis, taking into account his/her main address when he/she was around 14 years old (i.e. the one in the population register and/or in his/her identity card/passport), or on a subjective basis according to where he/she felt more at home when he/she was around 14 years old. For detailed guidelines please refer to the Description of target variables: Cross-sectional and Longitudinal (EU-SILC 065  2010 operation)  Units. AREAS AND LIST OF TARGET VARIABLES Module 2011 Intergenerational transmission of disadvantages Variable name Code Target variable Basic data RB030 Personal id Id number Personal identification number (PID) PT005 Personal intergenerational cross-sectional weight 0+(Format 2.5) Weight Family data PT010 Presence of parents 1 Lived with both parents (or persons considered as parents) 2 Lived with father only (or person considered as a father) 3 Lived with mother only (or person considered as a mother) 4 Lived in a private household without any parents 5 Lived in a collective household or institution PT010_F 1 Filled  1 Missing  5 Not selected respondent  6 Not in age range (25-59) PT020 Number of adults Number (2 digits) 0-99 PT020_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59) PT030 Number of children Number (2 digits) 0-99 PT030_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59) PT040 Number of persons in the household in work Number (2 digits) 0-99 PT040_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59) PT050 Year of birth of the father Year (4 digits)  1 Dont know PT050_F 1 Filled  1 Missing  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT060 Country of birth of the father 1 Born in the respondents present country of residence (i.e. country of the survey) 2 Born in another EU-27 country 3 Born in another European country 4 Born outside Europe  1 Dont know PT060_F 1 Filled  1 Missing  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT070 Citizenship of the father 1 The respondents present country of residence (i.e. country of the survey) 2 Another EU-27 country 3 Another European country 4 Outside Europe  1 Dont know PT070_F 1 Filled  1 Missing  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT080 Year of birth of the mother Year (4 digits)  1 Dont know PT080_F 1 Filled  1 Missing  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) PT090 Country of birth of the mother 1 Born in the respondents present country of residence (i.e. country of the survey) 2 Born in another EU-27 country 3 Born in another European country 4 Born outside Europe  1 Dont know PT090_F 1 Filled  1 Missing  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) PT100 Citizenship of the mother 1 The respondents present country of residence (i.e. country of the survey) 2 Another EU-27 country 3 Another European country 4 Outside Europe  1 Dont know PT100_F 1 Filled  1 Missing  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) Educational data PT110 Highest level of education attained by the father 0 Father could neither read nor write in any language 1 Low level (pre-primary, primary education or lower secondary education) 2 Medium level (upper secondary education and post-secondary non-tertiary education) 3 High level (first stage of tertiary education and second stage of tertiary education)  1 Dont know PT110_F 1 Filled  1 Missing  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT120 Highest level of education attained by the mother 0 Mother could neither read nor write in any language 1 Low level (pre-primary, primary education or lower secondary education) 2 Medium level (upper secondary education and post-secondary non-tertiary education) 3 High level (first stage of tertiary education and second stage of tertiary education)  1 Dont know PT120_F 1 Filled  1 Missing  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) Occupational data PT130 Activity status of the father 1 Employed 2 Self-employed (including family worker) 3 Unemployed 4 In retirement or in early retirement or had given up business 5 Fulfilling domestic tasks and care responsibilities 6 Other inactive person  1 Dont know PT130_F 1 Filled  1 Missing  3 N/A (father dead)  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT140 Managerial position of the father 1 Supervisory 2 Non-supervisory  1 Dont know PT140_F 1 Filled  1 Missing  2 N/A (father not working)  3 N/A (father dead)  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT150 Main occupation of the father ISCO-08(COM) code (1 digit)  1 Dont know PT150_F 1 Filled  1 Missing  2 N/A (father not working)  3 N/A (father dead)  4 N/A (unknown father)  5 Not selected respondent  6 Not in age range (25-59) PT160 Activity status of the mother 1 Employed 2 Self-employed (including family worker) 3 Unemployed 4 In retirement or in early retirement or had given up business 5 Fulfilling domestic tasks and care responsibilities 6 Other inactive person  1 Dont know PT160_F 1 Filled  1 Missing  3 N/A (mother dead)  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) PT170 Managerial position of the mother 1 Supervisory 2 Non-supervisory  1 Dont know PT170_F 1 Filled  1 Missing  2 N/A (mother not working)  3 N/A (mother dead)  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) PT180 Main occupation of the mother ISCO-08(COM) code (1 digit)  1 Dont know PT180_F 1 Filled  1 Missing  2 N/A (mother not working)  3 N/A (mother dead)  4 N/A (unknown mother)  5 Not selected respondent  6 Not in age range (25-59) Wealth data PT190 Financial situation of the household 1 Very bad 2 Bad 3 Moderately bad 4 Moderately good 5 Good 6 Very good  1 Dont know PT190_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59) PT200 Ability to make ends meet 1 With great difficulty 2 With difficulty 3 With some difficulty 4 Fairly easily 5 Easily 6 Very easily  1 Dont know PT200_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59) PT210 Tenancy status 1 Owner 2 Tenant 3 Accommodation was provided free  1 Dont know PT210_F 1 Filled  1 Missing  4 N/A (lived in a collective household or institution)  5 Not selected respondent  6 Not in age range (25-59)